PER CURIAM.
Donald Jeff, appellant, challenges the summary denial of his motion for postcon-viction relief, filed pursuant to Florida Rule of Criminal Procedure 3.850. In his motion, appellant alleged that his attorney gave him affirmative misadvice in three different cases about the future sentence-enhancing consequences of his plea. The claim is timely under Wood v. State, 750 So.2d 592 (Fla.1999). See Smith v. State, 784 So.2d 460 (Fla. 4th DCA 2000). The claim was refuted by the record attachments as to two case numbers. However, with regard to lower tribunal case number 90-12618, the claim was not refuted. As appellant’s motion was not properly sworn and did not contain all the information required by rule 3.850, we affirm without prejudice to appellant’s filing a motion which complies with the rule and which raises only the unrefuted claim within 30 days of this decision. With respect to the claims as they relate to lower tribunal case numbers 91-13837 and 91-24765, we affirm.
POLEN, C.J., FARMER and TAYLOR, JJ., concur.